Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2016

                                     No. 04-16-00536-CV

         BEXAR-MEDINA-ATASCOSA COUNTIES WATER CONTROL AND
                    IMPROVEMENT DISTRICT NO. 1,
                         Appellant/ Cross-Appellee

                                               v.

    BANDERA COUNTY RIVER AUTHORITY AND GROUNDWATER DISTRICT,
                       Appellee/ Cross-Appellant

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CV-13-351
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        On October 4, 2016, we suspended all appellate deadlines to allow the parties to mediate
this cause. The parties were unable to reach a settlement. It is therefore ORDERED that this
appeal is reinstated on the docket of this Court.

       Appellant’s brief is due no later than December 29, 2016.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court